DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered. Regarding the rejected of under pre-AIA  35 U.S.C. 102(e) as being anticipated by Frankle (2012/0253467), the rejection starts by stating “generally referring to figure 53” and notes at least par. 0132 which states: In a further example, the tapered trunnion 1106 can be replaced by another means of attachment (e.g., threaded component, attachment peg).

    PNG
    media_image1.png
    255
    196
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    365
    236
    media_image2.png
    Greyscale
 

Allowable Subject Matter
Claims 14-21 are allowed.

Allowable Subject Matter
Claims 2-7, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before 
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Frankle (2012/0253467).
Generally referring to figure 53, Frankle teaches a method of surgically implanting a reverse shoulder orthopaedic implant.

    PNG
    media_image2.png
    365
    236
    media_image2.png
    Greyscale

The method comprising the steps of: implanting a metaglene component 1800 in bone tissue of a glenoid surface of a scapula with a plurality of bone screws (see at least par. 0088, the metaglene component having an elongated stem 1806 with a bore formed therein, installing a shaft of a screw cap 1900 into the bore of the metaglene component such that a locking flange 1900 of the screw cap is position at least partially over a head of each of the plurality of bone screws, and installing a glenosphere component (self-evident) having a bore formed therein over the metaglene component so as to capture the screw cap at least partially within the bore of the glenosphere component.
Referring to par. 0132 which states: In a further example, the tapered trunnion 1106 can be replaced by another means of attachment (e.g., threaded component, attachment peg).

    PNG
    media_image1.png
    255
    196
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    365
    236
    media_image2.png
    Greyscale
 
In figure 53, the bore in the stem 1806 of the metaglene component and the shaft of the screw cap are shown as a taper lock like figure 37. It is the examiner’s position that the teaching in par. 0132 inherently applies to figure 53. One having ordinary skill in the art are highly educated and would fully appreciate that the taper lock in figure 53 could be a threaded attachment as taught in the specification, including, threading the shaft of the screw cap within a threaded bore of the megalene component by corresponding threads.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRUCE E SNOW/Primary Examiner, Art Unit 3774